Mr. Justice Yantis delivered the opinion of the court: Claimant George Murphy, of 649 East Marquette Road, Chicago, Illinois, was supply officer of the 8th Infantry, Illinois National Guard, and resigned effective May 2nd, 1933. The usual procedure for withholding any pay due, until the property accountability is adjusted, was followed. Claimant was entitled to two days pay at the rate of $4.66 per day for the days of May 1st and 2nd, 1933. The adjustment of his account however was not completed until after the lapse of the appropriations on September 30, 1933. The record shows that there is due him the sum of $9.32 for the two days in question, and that the only reason for the non-payment thereof has been the lapsing of said appropriation. His claim was filed December 1st, 1936 for said amount, and under the showing made, an award is hereby entered in favor of claimant for said sum of $9.32.